Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 only have a single period at the end of the claim. Examiner suggests replacing the period in line 14 with a semicolon and adding a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears "the base" should be "a base".
Claim 6 recites the limitation "said cover inner sidewall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears "said cover inner sidewall" should be "said cover sidewall".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Torokvei (US 4,040,517) in view of Van Dore et al. (US 5,765,684).
Regarding claim 1, Torokvei discloses a beverage carrier (See Fig. 1), comprising: a base (at 10 in Fig. 1) comprising, a horizontal flat bottom connected to a vertical sidewall (12/14/12/14), comprising a front (12 at the left side of Fig. 1), back (12 at the left side of Fig. 1), right (14 at the right side of Fig. 1) and left (14 at the left side of Fig. 1) seamless sidewall, to form a substantially rectangular shaped container able to hold a plurality of beverages;  at least one vertical partition (at) extending perpendicularly between the front to the back vertical sidewalls;  a base handle (16) extending from the flat bottom and positioned in the middle of the right and left vertical sidewall; and a plurality of substantially rectangular shaped cavities (size cavities between 12/14/16/18) able to hold one beverage container per cavity, wherein the cavities are created by the vertical partitions, the handle, and the vertical sidewalls. Torokvei discloses the claimed invention except for the detachable cover.
However, Van Dore teaches a beverage carrier (See Fig. 2) comprising a base (20) having a flat bottom (at 21), sidewalls (at 22) and a base handle (30); and a detachable cover (at 25) comprising a horizontal flat sheet with a plurality of substantially circular cutouts (26), each cutout aligned with a container held within the base;  a side wall (at 27) extending vertically downward from the horizontal flat sheet, and a horizontal slit (28) for inserting the base handle, for the purpose of accommodating the necks of bottles to limit lateral movement of the bottles while allowing the bottles to be conveniently carried. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Torokvei with a detachable cover as taught by Van Dore in order to more securely hold the bottles in place within the carrier.
Regarding claim 2, Torokvei discloses said base handle further comprises a top cutout (at 28) sized to be able to insert a user's hand to lift and transport the carrier.
Regarding claim 5, Torokvei-Van Dore discloses the detachable cover horizontal slit extends from adjacent a middle of a cover right side wall to adjacent a middle of cover left side wall, said slit sized to enable the base handle to extend vertically through, but does disclose the slit extending to the right and left side walls. However, to modify the handle (and corresponding cover slit) to extends from the right cover side wall to the left cover side wall in order to allow for a greater grasping area would entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Torokvei-Van Dore discloses said cover inner sidewall further comprises material (inner surface of wall 27 of Van Dore) able to grip the cover to the base sidewalls (of Torokvei).
Regarding claim 8, Torokvei discloses said beverage carrier comprises four cavities formed from one base vertical partition, each cavity able to hold a drinking container of the same type or a different type (See Fig. 1 labeled below).

    PNG
    media_image1.png
    527
    912
    media_image1.png
    Greyscale

Regarding claim 9, Torokvei discloses said beverage carrier comprises six cavities formed from two base equally spaced vertical partitions (See Fig. 1), each cavity able to hold a drinking container of the same type or a different type.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Torokvei (US 4,040,517) in view of Van Dore et al. (US 5,765,684) as applied to claim 1 above, and further in view of Massarani et al. (US 2018/0105324). As described above, Torokvei-Van Dore discloses the claimed invention except for the carrier being formed from silicone. However, Massarani teaches it is well known in the art to form a storage container from a silicone material for the purpose of being light weight and durable ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrier of Torokvei-Van Dore to be formed from silicone as taught by Massarani in order to provide better durability. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, the silicone carrier of Torokvei-Van Dore-Massarani is has a degree of durability, is capable of being washed and is capable of being reused.
Further regarding claim 7, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Torokvei (US 4,040,517) in view of Van Dore et al. (US 5,765,684) as applied to claim 1 above, and further in view of Hofheins et al. (US 6,651,836). As described above, Torokvei-Van Dore discloses the claimed invention except for the cover cutouts comprising a plurality of radially concavity shaped flexible grips. However, Hofheins teaches a carrier (See Fig. 1) comprising a circular cutout (at 24) for holding a container (10), wherein the cutout comprises a plurality of radially concavity shaped flexible grips (30) for the purpose of frictionally engaging the container and allowing enabling containers of different sizes and shapes to be held therein (column 2, line 66 - column 3, line 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cutouts of Torokvei-Van Dore with a plurality of radially concavity shaped flexible grips as taught by Hofheins in order to securely hold containers of different shapes and sizes therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735